                   Case:
ILND 450 (Rev. 10/13)      1:14-cv-02398
                      Judgment in a Civil Action   Document #: 58 Filed: 04/30/19 Page 1 of 1 PageID #:1862

                                          IN THE UNITED STATES DISTRICT COURT
                                                        FOR THE
                                             NORTHERN DISTRICT OF ILLINOIS
                                                                   )
    Albert Kirkman                                                 )
                      Plaintiff(s)                                 )        Case No. 14 C 2398
         v.                                                        )
    Victor Calloway                                                )
                      Defendant(s)
                                                   $0(1'('JUDGMENT IN A CIVIL CASE
    Judgment is hereby entered (check appropriate box):

                      in favor of plaintiff(s)
                       and against defendant(s)
                       LQWKHamount of                               

                                which       includes        pre–judgment interest.
                                            does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                       in favor of defendant(s)
                       and against plaintiff(s)

          Defendant(s) shall recover costs from plaintiff(s).

                 ✔         other: Final judgment is entered denying the petition for writ of habeas corpus. The Court's
                                 opinion and order of April 11, 2019 is amended to reflect that the Court issued a
                                 certificate of appealability because Petitioner made a substantial showing of the denial
                                 of his right to due process in that the sole eyewitness recanted his trial testimony.




   This action was (check one):

          tried by a jury with Judge                                presiding, and the jury has rendered averdict. 
          tried by Judge                                        ZLWKRXWa jury and the above decision was reached
     ✔    decided by Judge Thomas M. Durkin                            on a      petition for writ of habeas corpus



   Date: 4/30/2019                                                              Thomas G. Bruton, &OHUNRI&RXUW
                                                                                   Sandy Newland
                                                                                V_____BBBB________________'HSXW\&OHUN
